

117 S2527 IS: Disclose Government Censorship Act
U.S. Senate
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2527IN THE SENATE OF THE UNITED STATESJuly 28, 2021Mr. Hagerty (for himself, Mr. Rubio, Mr. Johnson, Mr. Marshall, and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require officers and employees of the legislative and executive branches to make certain disclosures related to communications with information content providers and interactive computer services regarding restricting speech.1.Short titleThis Act may be cited as the Disclose Government Censorship Act.2.DefinitionsIn this Act:(1)Information content provider; interactive computer serviceThe terms information content provider and interactive computer service have the meanings given the terms in section 230 of the Communications Act of 1934 (47 U.S.C. 230).(2)Legitimate law enforcement purposeThe term legitimate law enforcement purpose means for the purpose of investigating a criminal offense by a law enforcement agency that is within the lawful authority of that agency.(3)National security purposeThe term national security purpose means a purpose that relates to—(A)intelligence activities;(B)cryptologic activities related to national security;(C)command and control of military forces;(D)equipment that is an integral part of a weapon or weapons system; or(E)the direct fulfillment of military or intelligence missions.3.Disclosures(a)In generalExcept as provided in subsection (c), any officer or employee in the executive or legislative branch shall disclose and, in the case of a written communication, make available for public inspection, on a public website in accordance with subsection (d), any communication by that officer or employee with a provider or operator of an interactive computer service regarding action or potential action by the provider or operator to restrict access to or the availability of, bar or limit access to, or decrease the dissemination or visibility to users of, material posted by another information content provider, whether the action is or would be carried out manually or through use of an algorithm or other automated or semi-automated process.(b)TimingThe disclosure required under subsection (a) shall be made not later than 7 days after the date on which the communication is made.(c)Legitimate law enforcement and national security purposes(1)In generalAny communication for a legitimate law enforcement purpose or national security purpose shall be disclosed and, in the case of a written communication, made available for inspection, to each House of Congress.(2)TimingThe disclosure required under paragraph (1) shall be made not later than 60 days after the date on which the communication is made.(3)ReceiptUpon receipt, each House shall provide copies to the chairman and ranking member of each standing committee with jurisdiction under the rules of the House of Representatives or the Senate regarding the subject matter to which the communication pertains. Such information shall be deemed the property of such committee and may not be disclosed except—(A)in accordance with the rules of the committee;(B)in accordance with the rules of the House of Representatives and the Senate; and(C)as permitted by law.(d)Website(1)Legislative branchThe Sergeant at Arms of the Senate and the Sergeant at Arms of the House of Representatives shall designate a single location on an internet website where the disclosures and communications of employees and officers in the legislative branch shall be published in accordance with subsection (a).(2)Executive branchThe Director of the Office of Management and Budget shall designate a single location on an internet website where the disclosures and communications of employees and officers in the executive branch shall be published in accordance with subsection (a).(e)NoticeThe Sergeant at Arms of the Senate, the Sergeant at Arms of the House of Representatives, and the Director of the Office of Management and Budget shall take reasonable steps to ensure that each officer and employee of the legislative branch and executive branch, as applicable, are informed of the duties imposed by this section.(f)Conflicts of interestAny person who is a former officer or employee of the executive branch of the United States (including any independent agency) or any person who is a former officer or employee of the legislative branch or a former Member of Congress, who personally and substantially participated in any communication under subsection (a) while serving as an officer, employee, or Member of Congress, shall not, within 2 years after any such communication under subsection (a) or 1 year after termination of his or her service as an officer, employee, or Member of Congress, whichever is later, knowingly make, with the intent to influence, any communication to or appearance before any officer or employee of any department, agency, court, or court-martial of the United States, on behalf of any person with which the former officer or employee personally and substantially participated in such communication under subsection (a).(g)PenaltiesAny person who violates subsections (a), (b), (c), or (f) shall be punished as provided in section 216 of title 18, United States Code.